     Case 2:20-cv-01778-JJT-JFM Document 41 Filed 05/24/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sam H. Thompson,                                   No. CV-20-01778-PHX-JJT (JFM)
10                  Plaintiff,                          ORDER
11   v.
12   David Shinn, et al.,
13                  Defendants.
14
15          At issue is the Report and Recommendation (Doc. 26, “R&R”) submitted in this
16   matter by United States Magistrate Judge James F. Metcalf recommending that the Court
17   dismiss Count 2 of the Second Amended Complaint (Doc. 22), as well as all claims in
18   Counts 1 and 3 against Defendants Arizona Department of Corrections, Shinn, Jordan,
19   Smalley and Doe, and require answers as to claims 1 and 3 only from Defendants Corizon
20   and Centurion. Judge Metcalf warned in the R&R that failure to object to it within 14 days
21   of its issuance will operate as a waiver of a party’s right to de novo review of the issues
22   and appellate review of any findings of fact in this Court’s Order pursuant to the R&R. No
23   party filed any objections in that period. All parties therefore have waived the above rights.
24          The Court nonetheless reviewed Judge Metcalf’s recommendations on their merits,
25   and upon that review, concludes the R&R is properly supported and justified in law.
26   Count 2 of the SAC still fails to meet the requirements of Rule 8, Fed. R. Civ. P., and
27   Plaintiff has made no changes to Counts 1 and 3 regarding Defendants Shinn, Jordan,
28   Smalley or Doe as they appeared in the First Amended Complaint, which the Court found
     Case 2:20-cv-01778-JJT-JFM Document 41 Filed 05/24/21 Page 2 of 2



 1   inadequate to sustain claims against those Defendants. The Court therefore will adopt the
 2   R&R and proceed accordingly.
 3          IT IS ORDERED adopting in whole the R&R submitted by Judge Metcalf at
 4   Doc. 26.
 5          IT IS FURTHER ORDERED dismissing Count 2 of the SAC and all claims against
 6   Defendants Arizona Department of Corrections, Shinn, Jordan, Smalley and Doe.
 7   Defendants Centurion and Corizon are required to answer the claims against them in
 8   Counts 1 and 3 only. As it appears both Corizon and Centurion already have filed their
 9   answers to the SAC (Docs. 27, 30), no further order is required by the Court at this time.
10          Dated this 24th day of May, 2021.
11
12                                         Honorable John J. Tuchi
                                           United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
